Per Curiam.
Defendants appeal from a judgment entered against them and from an order denying their post-trial motion for judgment notwithstanding the verdict or for a new trial or remittitur, urging that one sentence of a witness’ testimony and one sentence of the instructions of the trial court were prejudicial in the jury’s determination of the issues of negligence and damages. We conclude that the issues raised are so without merit that an extended opinion would serve no useful purpose.
Affirmed.